              Case:20-00759-swd         Doc #:103 Filed: 03/06/20         Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


In re:                                             )   Chapter 11
                                                   )
GOODRICH QUALITY THEATERS, INC.,                   )   Case No. 20-00759-SWD-11
                                                   )
                                                   )
                Debtor.                            )


                ENTRY OF APPEARANCE AND REQUEST FOR NOTICES,
                  PURSUANT TO BANKRUPTCY RULES 2002 AND 9010

         Pursuant to Fed.R.Bankr.P. 2002(g) and (i) and 9010(b), the undersigned counsel enters

an appearance for Universal Film Exchanges LLC (“Universal”), and requests that Universal be

added to the official mailing matrix and service lists in this case and that copies of all pleadings,

motions, notices and other papers, filed or served, in this case or any proceeding therein, be

served upon the following addresses or facsimile numbers:

                                  Marsha A. Houston
                                  Christopher O. Rivas
                                  REED SMITH LLP
                                  355 South Grand Avenue, Suite 2900
                                  Los Angeles, CA 90071-1514
                                  Telephone: 213.457.8000
                                  Facsimile: 213.457.8080
                                  E-mail: mhouston@reedsmith.com
                                          crivas@reedsmith.com

         PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, including all amendments

to any of the foregoing, whether formal or informal, and whether transmitted or conveyed by

mail, hand delivery, telephone, telegraph, telex, facsimile, or otherwise.
              Case:20-00759-swd         Doc #:103 Filed: 03/06/20          Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that neither this Entry of Appearance and Request

for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be

deemed to waive Universal’s (i) rights to have final orders in non-core matters entered only after

de novo review by a district court; (ii) rights to trial by jury in any proceeding so triable in any

case, controversy or adversary proceeding; (iii) rights to have the reference withdrawn in any

matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions,

defenses, setoffs, or recoupments to which Universal is or may be entitled under agreements, in

law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are

expressly reserved.



Dated: March 6, 2020                    Reed Smith LLP



                                         By: /s/ Marsha A. Houston
                                             Marsha A. Houston
                                             (Limited Use ECF Participant)
                                             355 South Grand Avenue, Suite 2900
                                             Los Angeles, CA 90071-1514

                                               Counsel to Universal Film Exchanges LLC




                                                 -2-
